—Appeal by the defendant from a judgment of the Supreme. Court, Kings County (Starkey, J.), rendered November 3, 1995, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court erred in its charge on reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, the defendant’s claim is merit-less. The charge, as a whole, contained extensive, accurate instructions on the burden of proof and conveyed the correct standard (see, People v Fields, 87 NY2d 821).
*347The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Ritter, J. P., Altman, Krausman and Luciano, JJ., concur.